LAGARDE, Justice,
dissenting.
I respectfully dissent. In 1982, a Galveston County district court entered a judgment finding that Stacie, a minor born October 28, 1970, was “actually dependent” at the time of her father’s death. Contrary to the majority’s opinion, the trial court made the determination of Stacie’s actual dependency, but it did not provide the basis for its finding. Paragraph IV of the trial court’s judgment stated that Stacie:
... will in all reasonable probability be actually dependent until she reaches 18 years of age and thereafter for the remainder of her life, subject however, to the proviso that any party may seek readjudi-cation of the future dependency.
In paragraph V of the judgment, the trial court further stated:
... and it is further adjudicated that no execution hereunder shall issue after she reaches age eighteen until there is such a readjudication.
Despite this language, the insurance company continued to pay benefits until 1993, when it filed suit to readjudicate the issue of Stacie’s dependency.
This case appears to be one of first impression under the Workers’ Compensation Act concerning the readjudication of “future dependency” of a minor after reaching majority. Although Texas courts have addressed the issue of dependency of an adult child, I have found no Texas case readjudicatmg future dependency of a minor upon reaching majority. However, in this case, the trial court’s judgment provides guidance and states that to readjudicate a party must show a “material change of the then circumstances of dependency.” Thus, for Liberty to prevail on its motion for summary judgment, Liberty had to conclusively prove that Stacie was not dependent based on a material change of the “then circumstances.”
Liberty’s summary judgment evidence consisted of the 1982 judgment, Stacie’s responses to requests for admission, and one page from Stacie’s deposition. In Stacie’s responses, Stacie admitted that: (i) she was twenty-four years old, (ii) she had not resided with her mother for the past two years, (iii) she has resided with her boyfriend for the past year, (iv) her mother had not provided her with any type of financial support of any kind for the past year, (v) she had received neither living nor educational expenses from her mother for the past two years, (vi) beginning in 1991, her mother no longer claimed Stacie as a dependent on her federal tax returns, and (vii) Stacie purchased a vehicle without her mother’s assistance. In deposition testimony, Stacie admitted that she was currently enrolled in only one junior college class. Based on Liberty’s summary judgment evidence, I would hold that Liberty conclusively proved a material change in the “then circumstances of *73dependency” entitling it to summary judgment.
Stacie was no longer a minor. In order to be entitled to continuation of the benefits, Stacie had to show she was sustained, in whole or in part, by another. Stacie made no such showing nor did her summary judgment proof raise a fact question on that issue. The only fact issue she raised was whether she was dependent on the benefits. I would hold that this is not a material fact issue; consequently, I would affirm.
Accordingly, I respectfully dissent.